ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on February 3, 1970 (231 So.2d 251) reversing the judgment and sentence of the Criminal Court of Record for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 3, 1971 (244 So.2d 137) and mandate dated February 22, 1971, quashed this court’s judgment and remanded the cause for further proceedings, consistent with the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on February 25, 1970, is withdrawn, the opinion and judgment of this court filed February 3, 1970 is vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment and sentence of the trial court *450appealed from is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).